                 Case 1:20-cv-01776-SAB Document 8 Filed 12/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JEFFREY TIM HERRICK,                           Case No. 1:20-cv-01776-SAB

12                   Plaintiff,                     ORDER ADVISING PARTIES OF STAY OF
                                                    ACTION PURSUANT TO GENERAL ORDER
13          v.                                      615

14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                     Defendant.
16

17

18          On December 17, 2020, Jeffrey Tim Herrick (“Plaintiff”) filed this action seeking judicial

19 review of a final decision of the Commissioner of Social Security (“Commissioner”) denying his
20 application for disability benefits pursuant to the Social Security Act. On December 22, 2020,

21 Plaintiff was granted leave to proceed in forma pauperis and advised in the order that once the

22 complaint had been served this action would be stayed pursuant to General Order 615. On

23 December 28, 2020, Plaintiff filed a proof of service.

24          On April 14, 2020, General Order Number 615 issued staying all Social Security actions

25 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

26 Appellate Hearings Operations and may resume preparation of a certified copy of the
27 administrative record.

28 / / /


                                                    1
               Case 1:20-cv-01776-SAB Document 8 Filed 12/29/20 Page 2 of 2


 1          Accordingly, the parties are HEREBY NOTIFIED that pursuant to General Order

 2 Number 615, this action has been stayed and the stay will be automatically lifted when the

 3 Commissioner files the certified copy of the administrative record. See E.D. Cal. G.O. No. 615,

 4 ¶¶ 6, 10; see also ¶ 11 (setting forth good cause requirement to request lifting of stay in a specific

 5 case).

 6
     IT IS SO ORDERED.
 7

 8 Dated:      December 29, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
